Order, Supreme Court, New York County (David B. Saxe, J.), entered April 22, 1991, which denied defendant-appellant’s motion to vacate a default judgment, unanimously affirmed, with costs.
We agree with the IAS court that jurisdiction was obtained over defendant-appellant, service of process having been made in accordance with the parties’ lease by certified mail at the address designated in the lease. It is well settled that a person who has agreed to receive a particular mode of notification of legal proceedings should be bound by a judgment in which that particular mode of notification has been followed (Pennoyer v Neff, 95 US 714, 735; Gilbert v Burnstine, 255 NY 348, 355-356). Since any purported oral modification would be in contravention of the lease (General Obligations Law § 15-301), and since defendant offered neither a meritorious defense nor *110a reasonable excuse for the delay in moving to vacate his default (see, DFI Communications v Golden Penn Theatre Ticket Serv., 87 AD2d 778), it was not an abuse of discretion for the IAS court to refuse defendant relief from the default (CPLR 5015; M.D. & Son Contr. v American Props., 179 AD2d 519). Concur—Murphy, P. J., Carro, Ellerin, Kassal and Rubin, JJ.